Exhibit 10.1
 
COMMON STOCK PURCHASE AGREEMENT
 
This COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of May 4,
2011, by and among Response Genetics, Inc., a Delaware corporation (the
“Company”), and [_______________] (the “Investor”).
 
WITNESSETH:
 
WHEREAS, on December 17, 2010, the Company filed with the Securities and
Exchange Commission (the “SEC”) a shelf registration statement on Form S-3 (File
No. 333-171266) (together with any amendments and supplements thereto, the
“Registration Statement”);
 
WHEREAS, the Registration Statement has $15,000,000 in unallocated securities
registered thereunder, covering an indeterminate number of shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”) and an
indeterminate amount of warrants exercisable for shares of Common Stock, which
may be offered and sold from time to time;
 
WHEREAS, the Registration Statement has been declared effective in accordance
with the Securities Act of 1933, as amended (the “Securities Act”) by the SEC;
 
WHEREAS, the Investor wishes to purchase, and the Company wishes to sell, upon
the terms and subject to the conditions set forth in this Agreement,
[__________] shares (the “Investor Shares”) of Common Stock;
 
WHEREAS, the Company wishes to offer and sell the Investor Shares to the
Investor from the shares of Common Stock remaining available as of the date
hereof for offer and sale under the Registration Statement;
 
WHEREAS, the Company will offer and sell the Investor Shares to the Investor
pursuant to the prospectus contained in the Registration Statement (such
prospectus, as it may be amended or supplemented prior to the date hereof, the
“Prospectus”) and the prospectus supplement to be filed with the SEC in
compliance with Rule 424(b) under the Securities Act (the “Prospectus
Supplement”).
 
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1. Definitions.  As used in this Agreement, the following terms shall have the
following respective meanings:
 
(a) “Affiliate” shall mean, with respect to any Person, any other Person
controlling, controlled by or under direct or indirect common control with such
Person.  For the purposes of this definition, “control,” when used with respect
to any specified Person, shall mean the power to direct the management and
policies of such Person, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) “Business Day” shall mean any day except Saturday, Sunday and any day which
shall be a legal holiday or a day on which banking institutions in the State of
New York generally are authorized or required by law or other governmental
actions to close.
 
(c) “Disclosure Documents” shall mean the Company’s Annual Report on Form 10-K
for the fiscal year ended December 31, 2010, the Company’s Quarterly Reports on
Form 10-Q for the quarters ended March 31, 2010, June 30, 2010 and September 30,
2010, any Current Reports on Form 8-K filed and not furnished by the Company to
the SEC on or after December 31, 2010, the Registration Statement (including the
Prospectus), together in each case with any exhibits thereto or documents
incorporated by reference therein.
 
(d) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and all of the rules and regulations promulgated thereunder.
 
(e) “Governmental Authority” shall mean any governmental department, commission,
board, bureau, agency, court or other instrumentality, whether foreign or
domestic, of any country, nation, republic, federation or similar entity or any
state, county parish or municipality, jurisdiction or other political
subdivision thereof or any self-regulatory organization.
 
(f) “Material Adverse Effect” shall mean any change, event or occurrence which,
individually or in the aggregate, has had, or is reasonably expected to have, a
material adverse effect on, or a material adverse change in, (i) the business,
operations, financial condition or results of operations of the Company and its
subsidiaries, taken as a whole, or (ii) the ability of the Company to perform
its obligations under this Agreement, in each case other than any change, event
or occurrence (a) resulting from conditions in the United States or foreign
economies or securities or financial markets in general, (b) resulting from any
change in the Company’s stock price or the Company’s failure to meet revenue or
earnings projections in and of itself (provided that the underlying causes of
such changes or failures shall not be excluded),  (c) resulting from conditions
in the healthcare industry in general, except to the extent that the Company is
disproportionately affected thereby, (d) resulting from the public announcement
of the transactions contemplated by this Agreement, (e) arising out of or
resulting from declared or undeclared acts of war, terrorism, outbreaks or
escalations of hostilities, sabotage or civil strife, or (f) arising out of or
resulting from any changes in generally accepted accounting principles or laws
or regulations applicable to the Company.
 
(g) “Nasdaq” shall mean The NASDAQ Capital Market.
 
(h) “Person” shall mean an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association or joint venture.
 
 
-2-

--------------------------------------------------------------------------------

 
 
2. Purchase and Sale of the Investor Shares; Closing.
 
2.1. Purchase and Sale of the Investor Shares.  Subject to and upon the terms
and conditions set forth in this Agreement, at the Closing (as defined below),
the Company shall issue and sell to the Investor, and the Investor shall
purchase from the Company, the Investor Shares at a purchase price of $1.99 for
each Investor Share, for an aggregate purchase price of $[____________] (the
“Aggregate Purchase Price”).
 
2.2. Closing.
 
(a) Subject to the satisfaction (or waiver) of the conditions in Sections 6
hereof, the closing of the purchase and sale of the Investor Shares (the
“Closing”) shall take place at the offices of Willkie Farr & Gallagher LLP, 787
Seventh Avenue, New York, New York, on or before the third (3rd) Business Day
following the date of this Agreement (the “Closing Date”), or at such other time
and/or place as the Company and the Investor shall mutually agree.
 
(b) At the Closing, the Investor shall deliver to the Company the Aggregate
Purchase Price by wire transfer of immediately available funds to a bank account
designated in writing by the Company to the Investor, whereupon the Company
shall as promptly as practicable issue the Investor Shares and arrange for their
delivery to the Investor.
 
3. Representations and Warranties of the Company.  Except as set forth in the
Disclosure Documents filed with the SEC not less than one day prior to the date
of this Agreement, the Company hereby represents and warrants to the Investor as
follows:
 
3.1. Incorporation.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and is
qualified to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification, except
where the failure to so qualify would not reasonably be expected to have a
Material Adverse Effect.  The Company has all requisite corporate power and
authority to carry on its business as now conducted.
 
3.2. Subsidiaries.  Each subsidiary of the Company is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and is qualified to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification, except where any such defects in
organizational status, good standings or qualifications would not have or would
not reasonably be expected to have a Material Adverse Effect.
 
3.3. Authorization.  The Company has all requisite corporate power to enter into
this Agreement and to carry out and perform its obligations under the terms of
this Agreement.  All corporate action on the part of the Company, its officers,
directors and stockholders necessary for the authorization of the issuance of
the Investor Shares, the authorization, execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby has
been taken.  When executed and delivered by the Company, this Agreement shall
constitute the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as may be limited by
(i) bankruptcy, insolvency, reorganization or similar laws, (ii) laws affecting
creditors’ rights generally and (iii) general principles of equity.
 
 
-3-

--------------------------------------------------------------------------------

 
 
3.4. Capitalization.  As of the date of this Agreement, the authorized capital
stock of the Company consists of 50,000,000 shares of Common Stock, par value
$0.01 per share.  As of April 29, 2011, there were 18,361,720 shares of Common
Stock outstanding.  All outstanding shares of Common Stock have been duly
authorized, have been validly issued, are fully paid and nonassessable, and have
been approved for quotation on Nasdaq.
 
3.5. Registration.
 
(a) The Registration Statement: (i) was prepared by the Company in conformity
with the requirements of the Securities Act and (ii) became effective on January
6, 2011.  The SEC has not issued a stop order suspending the effectiveness of
the Registration Statement.  The Company has at all times relevant to the
purchase and sale of the Investor Shares complied with the conditions for the
use of Form S-3 and is eligible to use Form S-3.  The Registration Statement is
effective under the Securities Act and no post-effective amendment to the
Registration Statement has been filed as of the date of this Agreement.
 
(b) Following delivery to Nasdaq of notice that the Investor Shares are being
issued and the issuance of the Investor Shares pursuant to this Agreement, the
Investor Shares will be duly listed, admitted and authorized for trading on
Nasdaq. The Company has taken no action designed to terminate, or likely to have
the effect of terminating the registration of the Common Stock under the
Exchange Act or delisting or suspending from trading the Common Stock from
Nasdaq, nor has the Company received any information from the SEC or Nasdaq
suggesting that the SEC or Nasdaq is contemplating terminating or suspending
such registration or listing.
 
3.6. Absence of Certain Changes.  Since December 31, 2010, there has not been
any Material Adverse Effect.
 
3.7. Disclosure Documents.  The information contained or incorporated by
reference in the Disclosure Documents was true and correct in all material
respects as of the respective dates of the filing thereof with the SEC (or if
amended prior to the date hereof, as of the date of such amendment); and, as of
such respective dates, the Disclosure Documents did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The Prospectus does
not as of the date hereof contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
3.8. Consents.  No consent, approval or authorization of, or registration,
declaration or filing with, or notice to, any Governmental Authority is required
to be obtained or made by the Company in connection with the execution,
performance and delivery of this Agreement or the consummation of the
transactions contemplated hereby, except for: (i) the filing with the SEC of a
current report on Form 8-K within four (4) Business Days after the entry into
this Agreement, (ii) the filing with Nasdaq of a Notification Form: Listing of
Additional Shares, (iii) the filing of the Prospectus Supplement with the SEC,
(iv) compliance with applicable securities or “Blue Sky” laws of the states of
the United States, and  (v) with respect to any of the foregoing, where the
failure to make or obtain would not reasonably be expected to have a Material
Adverse Effect.
 
 
-4-

--------------------------------------------------------------------------------

 
 
3.9. No Conflict.  The execution and delivery of this Agreement by the Company
and the consummation of the transactions contemplated hereby will not conflict
with or result in any violation of or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to a loss of a material benefit under (i) any
provision of the Certificate of Incorporation or Bylaws of the Company or (ii)
any agreement or instrument, permit, franchise, license, judgment, order,
statute, law, ordinance, rule or regulation, applicable to the Company or its
properties or assets, except, in the case of clause (ii), as would not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect.
 
3.10. No Manipulation of Stock.  The Company has not taken, in violation of
applicable law, any action designed to or that might reasonably be expected to
cause or result in stabilization or manipulation of the price of the Common
Stock to facilitate the transactions contemplated hereby or the sale or resale
of the shares of Common Stock.
 
3.11. Company Not an “Investment Company”.  The Company is not, and immediately
after receipt of payment for the Investor Shares will not be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
 
4. Representations and Warranties of Investor.  The Investor represents and
warrants to the Company as follows:
 
4.1. Organization.  The Investor is a [TYPE OF ENTITY] organized under the laws
of [NAME OF JURISDICTION].  The Investor is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization.
 
4.2. Authorization.  The Investor has all requisite corporate power to enter
into this Agreement and to carry out and perform its obligations under the terms
of this Agreement. All corporate action on the part of the Investor, its
officers, directors and stockholders necessary for the authorization, execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby has been taken.  When executed and delivered by
the Investor, this Agreement shall constitute the legal, valid and binding
obligation of the Investor, enforceable against the Investor in accordance with
its terms, except as may be limited by (i) bankruptcy, insolvency,
reorganization or similar laws, (ii) laws affecting creditors’ rights generally
and (iii) general principles of equity.
 
 
-5-

--------------------------------------------------------------------------------

 
 
4.3. No Conflict.  The execution and delivery of this Agreement by the Investor
and the consummation of the transactions contemplated hereby will not conflict
with or result in any violation of or default by the Investor (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to a loss of a material
benefit under (i) any provision of the organizational documents of the Investor
or (ii) any agreement or instrument, permit, franchise, license, judgment,
order, statute, law, ordinance, rule or regulation, applicable to the Investor
or its properties or assets, except as would not, individually or in the
aggregate, be reasonably expected to have a material adverse effect on the
ability of the Investor to perform its obligations under this Agreement.
 
4.4. Consents.  All consents, approvals, orders and authorizations required on
the part of the Investor in connection with the execution, delivery or
performance of this Agreement and the consummation of the transactions
contemplated hereby have been obtained and will be effective as of the Closing.
 
4.5. No Manipulation of Stock.  The Investor has not taken, in violation of
applicable law, any action designed to or that might reasonably be expected to
cause or result in stabilization or manipulation of the price of the Common
Stock to facilitate the transactions contemplated hereby or the sale or resale
of the shares of Common Stock.
 
4.6. Receipt of Disclosures; Due Diligence.  The Investor has received and
reviewed copies of the Registration Statement and the Prospectus, including any
amendments thereto and all documents and information incorporated by reference
therein, and understands that no Person has been authorized to give any
information or to make any representations that were not contained in the
Registration Statement and the Prospectus.  The Investor has not relied on any
such other information or representations in making a decision to purchase the
Investor Shares.  The Investor hereby consents to receiving delivery of the
Registration Statement and the Prospectus, including any amendments thereto and
all documents and information incorporated by reference therein, by electronic
mail.  The Investor understands that an investment in the Company involves a
high degree of risk for the reasons, among others, set forth under the caption
“Risk Factors” in the Prospectus.  The Investor acknowledges that it has sole
responsibility for its own due diligence investigation and its own investment
decision.
 
4.7. No Reliance. The Investor (i) is a sophisticated buyer with respect to the
purchase of the Investor Shares, (ii) has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of purchasing the Investor Shares in accordance with this Agreement, (c)
understands the economic risks of an investment in the Company and is able to
bear those risks for an indefinite time, (d) has adequate information concerning
the business and financial condition of the Company as the Investor deems
necessary to make an informed decision regarding the transactions contemplated
by this Agreement and (e) has independently and without reliance upon the
Company, and based on such information as the Investor has deemed appropriate,
made its own analysis and its own decision to enter into this Agreement.  The
Investor acknowledges receiving and reviewing the Registration Statement,
including the Prospectus, at a reasonable time prior to the Closing, including
the documents incorporated by reference therein as well as all exhibits
thereto.  The Investor has, in connection with its decision to purchase the
Investor Shares, relied solely upon the Disclosure Documents and the limited
representations and warranties of the Company contained herein.  The Investor is
not itself a "broker" or a "dealer" as defined in the Exchange Act.  The
Investor is acquiring the Investor Shares for its own account for investment
purposes only and not with a view towards the resale, transfer or any public
distribution thereof.
 
 
-6-

--------------------------------------------------------------------------------

 
 
4.8. Brokers’ or Finders’ Fees. The Investor has not incurred any liability for
brokers’ or finders’ fees or agents’ commissions or any similar expenses in
connection with this Agreement.
 
5. Covenants and Agreements.
 
5.1. Reasonable Best Efforts; Further Assurances; Cooperation.  Each of the
parties hereto agrees to use its reasonable best efforts to take, or cause to be
taken, all action, and to do, or cause to be done, all things necessary, proper
or desirable under applicable legal requirements, to consummate and make
effective the transactions contemplated by this Agreement as promptly as
practicable.  If at any time after the date hereof, any further action is
necessary or desirable to carry out the purposes of this Agreement, the parties
hereto shall use their reasonable best efforts to take or cause to be taken all
such necessary or desirable action and execute, deliver and file, or cause to be
executed, delivered and filed, all necessary or desirable documentation.  Each
party agrees to cooperate with each other and their respective officers,
employees, attorneys and other agents, and, generally, do such other acts and
things in good faith as may be reasonable or appropriate to timely effectuate
the intents and purposes of this Agreement and the consummation of the
transactions contemplated hereby.  Notwithstanding the foregoing, in no event
shall any party hereto be required to amend the terms of this Agreement in order
to comply with the terms of this Section 5.1.
 
5.2. Maintenance of Registration Statement.  The Company shall use its
reasonable best efforts to maintain the effectiveness of the Registration
Statement.
 
5.3. Maintenance of Nasdaq Listing.  The Company shall use its reasonable best
efforts to maintain the authorization for quotation of the Common Stock on
Nasdaq or, if such authorization is not able to be maintained, on another
national securities exchange.  The Company shall not take any action that would
reasonably be expected to result in the delisting or suspension of the Common
Stock from trading on Nasdaq.
 
5.4. Publicity.  Prior to the consummation of the Closing, neither party shall
issue or cause to be issued any press release or otherwise make any public
announcement with respect to this Agreement and the transactions contemplated
hereby without the consent of the other party, except where such release or
announcement is required by applicable law or regulation, in which case the
issuing party shall use its reasonable best efforts to coordinate with the other
party before issuing any such release or making any such announcement. Without
limiting the generality of the foregoing, it is anticipated that the Company
will disclose the terms of this Agreement following the consummation of the
Closing by filing a current report on Form 8-K with the SEC.
 
 
-7-

--------------------------------------------------------------------------------

 
 
5.5. No Short Sales.  From and after the date hereof until the consummation of
the Closing, the Investor shall not, directly or indirectly, sell or agree to
sell any Common Stock or effect any “short sale” (as such term is generally
understood in the securities markets) of Common Stock.  For greater clarity, as
used in this Section 5.5, references to the “Investor” include references to the
Investor’s Affiliates.
 
6. Conditions Precedent to the Obligations of the Parties to Close.
 
6.1. Conditions to the Obligation of the Investor to Consummate the
Closing.  The obligation of the Investor to consummate the transactions to be
consummated at the Closing is subject to the satisfaction of the following
conditions precedent (any of which may be waived, to the extent legally
permitted, by the Investor):
 
(a) The representations and warranties of the Company contained in Section 3 of
this Agreement shall be true and correct in all material respects on the date
hereof and on the Closing Date as though made on the Closing Date (except that
those representations and warranties that address matters only as of a
particular date shall have been true and correct only on such date), and the
Company shall have performed or complied in all material respects with the
covenants and agreements required by this Agreement to be performed or complied
with by it on or prior to the Closing Date.  The Investor shall have received a
certificate signed on behalf of the Company by the Chief Executive Officer,
Chief Financial Officer or Secretary of the Company to the foregoing effect.
 
(b) The purchase of, and payment for, the Investor Shares by the Investor shall
not be prohibited or enjoined by any law or regulation or governmental or court
order.
 
(c) The Prospectus Supplement shall have been filed with the SEC pursuant to
Rule 424(b) within the applicable time period prescribed for such filing, no
stop order suspending the effectiveness of the Registration Statement or any
part thereof shall have been issued and no proceedings for that purpose shall
have been initiated or threatened by the SEC, and the Investor shall have
received the Prospectus in accordance with the federal securities laws.
 
6.2. Conditions to the Obligation of the Company to Consummate the Closing.  The
obligation of the Company to consummate the transactions to be consummated at
the Closing is subject to the satisfaction of the following conditions precedent
(any of which may be waived, to the extent legally permitted, by the Company):
 
(a) The representations and warranties of the Investor contained in Section 4 of
this Agreement shall be true and correct in all material respects on the date
hereof and on the Closing Date as though made on the Closing Date (except that
those representations and warranties that address matters only as of a
particular date shall have been true and correct only on such date), and the
Investor shall have performed or complied in all material respects with the
covenants and agreements required by this Agreement to be performed or complied
with by it on or prior to the Closing Date.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(b) The issuance of the Investor Shares to the Investor shall not be prohibited
or enjoined by any law or regulation or governmental or court order.
 
(c)  No stop order suspending the effectiveness of the Registration Statement or
any part thereof shall have been issued and no proceedings for that purpose
shall have been initiated or threatened by the SEC.
 
6.3. Frustration of Closing Condition.  Neither party may rely on the failure of
any condition set forth in this Section 6 to be satisfied if such failure was
caused by such party’s failure to use its reasonable best efforts to consummate
the transactions contemplated by this Agreement.
 
7. Termination.
 
7.1. Conditions of Termination.  Notwithstanding anything to the contrary
contained herein, this Agreement may be terminated at any time before the
Closing (a) by mutual consent of the Company and the Investor, or (b) by either
party if any applicable law or regulation or any judgment, injunction, order or
decree of any Governmental Authority of competent jurisdiction shall prohibit
the transactions contemplated by this Agreement, and such order or decree shall
have become final and nonappealable.
 
7.2. Effect of Termination.  In the event of termination pursuant to Section 7.1
hereof, this Agreement shall become null and void and have no effect (other than
this Section 7.2 and Article 8, which shall survive termination), with no
liability on the part of the Company or the Investor, or their directors,
officers, agents or stockholders, with respect to this Agreement, except for the
liability for any willful breach of this Agreement.
 
8. Miscellaneous.
 
8.1. Notices.
 
(a) Any notices, reports or other correspondence (hereinafter collectively
referred to as “correspondence”) required or permitted to be given hereunder
shall be in writing and shall be deemed to have been duly given (i) on the date
of service if served personally; (ii) on the date of receipt (or the next
Business Day following such receipt if the date is not a Business Day) of
transmission by facsimile; on the Business Day after delivery to FedEx or
another nationally recognized overnight courier; or (iii) on the third Business
Day after mailing, if mailed to the party to whom notice is to be given by
registered or certified mail, postage prepaid and properly addressed, to the
party as set forth in (b) and (c) below.
 

 
(b)
If to the Company, to:

 
Response Genetics, Inc.
1640 Marengo St., 6th Floor
Los Angeles, California 90033
Attention: Denise McNairn, Esq.
 
 
-9-

--------------------------------------------------------------------------------

 
 
with a copy (which shall not constitute notice) to:
 
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention:  Steven A. Seidman, Esq./Laura L. Delanoy, Esq.
 

 
(c)
If to the Investor, to:

 
[Contact information of Investor]


with a copy (which shall not constitute notice) to:


[Contact information of Investor’s counsel]




(d) Any Person may change the address to which correspondence to it is to be
addressed by notification as provided for herein.
 
8.2. Captions.  The captions and paragraph headings of this Agreement are
included solely for convenience and shall not affect its interpretation.
 
8.3. Terms Generally.  The words “hereby”, “herein”, “hereof”, “hereunder” and
words of similar import refer to this Agreement as a whole and not merely to the
specific section, paragraph or clause in which such word appears.  All
references herein to Sections shall be deemed references to Sections of this
Agreement unless the context shall otherwise require.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The definitions given for terms in Section 1 and elsewhere in this
Agreement shall apply equally to both the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  References herein to any
disclosure statement, agreement or other document shall be deemed references to
such disclosure statement, agreement or other document as it may be amended,
restated or otherwise revised from time to time.
 
8.4. Draftsmanship.   Each of the parties hereto has been represented by its own
counsel and acknowledges that it has participated in the drafting of this
Agreement, and any applicable rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in connection with the construction or interpretation of this Agreement.
 
8.5. Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.
 
 
-10-

--------------------------------------------------------------------------------

 
 
8.6. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby.  Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement.  Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court.  Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT
TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
8.7. Waiver.  No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or be construed as, a further or continuing waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement.
 
8.8. Expenses.  The parties hereto shall pay their own costs and expenses in
connection herewith; it being understood that each of the Company and the
Investor has relied for such matters on the advice of its own respective
counsel.  In the event that legal proceedings are commenced by any party to this
Agreement against another party to this Agreement in connection with this
Agreement or the transactions contemplated hereby, the party or parties which do
not prevail in such proceedings shall severally, but not jointly, pay their pro
rata share of the reasonable attorneys’ fees and other reasonable out-of-pocket
costs and expenses incurred by the prevailing party in such proceedings.
 
8.9. Successors and Assigns.  This Agreement shall inure to the benefit of the
parties hereto and their respective successors and assigns.  Nothing contained
herein, express or implied, is intended to confer upon any party other than the
parties hereto and their respective successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.  This Agreement may not be assigned by a
party hereto without the prior written consent of the other party; provided,
however, that the Investor may assign this Agreement to an Affiliate or to a
third party acquiring some or all of the Investor Shares in a transaction
complying with applicable securities laws without the prior written consent of
the Company.
 
 
-11-

--------------------------------------------------------------------------------

 
 
8.10. Counterparts.  This Agreement may be executed in any number of
counterparts, each such counterpart (including any facsimile or electronic
document transmission of such counterpart) being deemed to be an original
instrument, and all such counterparts shall together constitute the same
agreement.
 
8.11. Entire Agreement; Amendment.  This Agreement constitutes the entire
agreement between the parties hereto respecting the subject matter hereof and
supersedes all prior agreements, negotiations, understandings, representations
and statements respecting the subject matter hereof, whether written or
oral.  This Agreement may be amended only with the written consent of each of
the Company and the Investor.
 


 
[SIGNATURE PAGES FOLLOW]
 
 
-12-

--------------------------------------------------------------------------------

 
 